—Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered April 29, 1988, convicting defendant after a jury trial of one count of robbery in the first degree and one count of robbery in the second degree and sentencing him as a second violent felony offender to concurrent indeterminate prison terms of from 12Vi to 25 years and from IV2 to 15 years, is unanimously affirmed.
While the prosecution witness’s slip-of-the-tongue reference to "they robbed him” was unfortunate, it did not compromise the efficacy of the redaction of codefendant’s confession to such an extent as to retrospectively nullify the propriety of denying defendant’s motion for a severance, or otherwise deprive defendant of his right to confrontation. Measured against the overwhelming evidence of guilt, the reference did not add “substantial weight” to prosecution’s case against defendant (People v Safian, 46 NY2d 181, 187). Concur—Milonas, J. R, Ellerin, Wallach and Rubin, JJ.